[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                               No. 08-14095                 ELEVENTH CIRCUIT
                                                                APRIL 1, 2009
                           Non-Argument Calendar
                                                             THOMAS K. KAHN
                         ________________________
                                                                  CLERK

                     D. C. Docket No. 08-00173-CV-WS-C

LINDA CONE SELENSKY,


                                                                 Plaintiff-Appellant,

                                     versus

STATE OF ALABAMA,

                                                              Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                        _________________________

                                 (April 1, 2009)

Before TJOFLAT, DUBINA and KRAVITCH, Circuit Judges.

PER CURIAM:

     Linda Cone Selensky appeals the district court’s order dismissing her pro se
complaint for lack of subject matter jurisdiction, and, alternatively, as frivolous

under 28 U.S.C. § 1915(e)(2)(B)(i). Because we find that Selensky’s claims are

barred by the Eleventh Amendment of the U.S. Constitution, we affirm.1

       Selensky’s present suit names the State of Alabama as the sole defendant.

The Eleventh Amendment prohibits suits in federal courts against a state, except

where such immunity is waived by the state or abrogated by Congress. U.S.

C ONST. amend. XI; see Manders v. Lee, 338 F.3d 1304, 1308 (11th Cir. 2003).

The State of Alabama has not agreed to be sued under the circumstances present

here. The Alabama State Constitution provides “[t]hat the State of Alabama shall

never be made a defendant in any court of law or equity.” A LA. C ONST. Art. I,

§ 14; see also Alabama v. Pugh, 439 U.S. 781, 782 (1978). Selensky has presented

no evidence that Congress abrogated Alabama’s Eleventh Amendment immunity

over her present claims. Accordingly, we AFFIRM the district court’s dismissal

of this action.




       1
         We may affirm the district court’s judgment on any ground that appears in the record,
see Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007); we note, however,
that the magistrate judge recommended dismissal for the reasons later adopted by the district
court as well as on grounds of Eleventh Amendment immunity.

                                               2